Citation Nr: 1739162	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  16-05 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss, including as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hubers, Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to October 1974.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

Evidence has been received subsequent to the final consideration of the claim by the RO.  However, where the substantive appeal was filed on or after February 2, 2013, such evidence is subject to initial review by the Board unless the claimant or the claimant's representative requests in writing that the agency of original jurisdiction (AOJ) initially review the evidence.  38 U.S.C. § 7105(e)(1) (West 2014).  Here, the substantive appeal was filed in December 2015 and the Veteran has not requested initial review of that evidence by the AOJ.

During the pendency of his appeal, the Veteran has raised the issue of whether his bilateral hearing loss was caused by or aggravated by his service-connected diabetes mellitus.  See December 2015 VA Form 9 (attaching internet articles and a private audiologist's opinion).  Therefore, the issue on appeal has been restated to reflect that additional theory.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran was exposed to acoustic trauma during active military service, he has bilateral hearing loss, and it is at least as likely as not that his bilateral hearing loss is related to his military service or his service-connected diabetes mellitus.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service Connection:  Bilateral Hearing Loss

The Veteran claims entitlement to service connection for bilateral hearing loss.  He alleges that his current bilateral hearing loss is due to in-service noise exposure and/or that it was caused by or aggravated by his service-connected diabetes mellitus.

Service connection for hearing loss shall only be established when hearing status, as determined by audiometric testing, meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.  The Veteran's bilateral hearing loss meets these criteria.  See August 2014 VA Examination; June 2015 VA Audiology Consult.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service disease or injury and the current disability.  See Shedden v. Prinicipi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Further, where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  The Veteran's claim relates to sensorineural hearing loss which is encompassed by the list of chronic diseases under 38 C.F.R. § 3.309(a).  See M21-1MR, Part III.iv.4.B.12.a. (noting "other organic diseases of the nervous system" includes sensorineural hearing loss and tinnitus).  Therefore, the Board has applied the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology in analyzing the Veteran's claim.  However, the evidence of record indicates a delay of many years between the Veteran's active service and the onset of his bilateral hearing loss (or symptoms thereof).  See, e.g., June 2014 Private Audiologist Opinion Letter (noting original diagnosis in June 2008).  The Veteran has not alleged a continuity of symptomatology, but instead has argued that the delayed onset is consistent with his theory that exposure to acoustic trauma during his active service caused his later-developed bilateral hearing loss.  See August 2017 Written Brief Presentation (noting private audiologist "associated the veteran's delayed hearing loss to his military service).  The evidence is against finding a continuity of symptomatology.

VA has previously conceded exposure to in-service acoustic trauma, so the in-service element of the Veteran's claim is met.  See December 2015 Statement of the Case.  The remaining element is a causal nexus between his current bilateral hearing loss and the in-service acoustic trauma.  Shedden, 381 F.3d at 1167.

The nexus evidence of record includes two favorable opinions by a private audiologist and a negative VA examiner's opinion.

The August 2014 VA examiner opined that the Veteran's hearing loss was less likely than not related to any in-service acoustic trauma.  He reasoned that an "[e]nlistment exam (3/10/1955) revealed normal hearing acuity bilaterally as ascertained by Whispered Voice Test[ and his] Reenlistment (10/12/1962) and retirement (7/26/1974) exams revealed normal hearing acuity bilaterally with no significant threshold shifts."  Although the United States Court of Appeals for Veterans Claims has held that a negative nexus opinion may not be based solely on "normal" discharge examination, see Hensley v. Brown, 5 Vet. App. 155, 159 (1993), the August 2014 VA examiner based his opinion, in part, on the absence of "significant threshold shifts" during active service.  The rationale is "thin", but does have some probative value against the claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The favorable opinions are both from the same audiologist.  In June 2014, the audiologist opined that the Veteran's hearing loss was at least as likely as not due to the military noise exposure because "no hearing loss was present prior to joining the military."  This rationale is, like the VA examiner's contrary opinion, light on reasoning and analysis.  As the VA examiner noted, the Veteran not only did not have hearing loss prior to entry into the military, he also did not have hearing loss upon discharge from the military, so the private audiologist's reasoning could support and/or is consistent with a negative opinion. 

The private audiologist provided a second etiological opinion in December 2015.  In that opinion, the audiologist indicated that "[e]ven though [the Veteran]'s hearing was within normal limits when he joined the military and no significant threshold shift was present when he left the military, his hearing loss is more likely than not a result of the military noise exposure and Diabetes."  With respect to the connection to the military noise exposure, the examiner noted the possibility of delayed onset of sensorineural hearing loss and the audiologist's understanding that the Veteran "wasn't exposed to any other noise sources that could have affected his hearing."  This opinion has some probative weight in favor of direct service connection.  See Nieves-Rodriguez, 22 Vet. App. at 304.

The examiner provided a more detailed rationale, which incorporated relevant medical literature, for his opinion that the Veteran's bilateral hearing loss "is more likely than not a result of...Diabetes."  He explained that hearing loss is twice as common in people with diabetes as those who do not have diabetes.  December 2015 Private Audiologist Opinion Letter.  The examiner stated that, because the diabetes is a result of the Veteran's military Agent Orange exposure and hearing loss is a side effect to diabetes, "it is more likely than not that his hearing loss is military related."  This theory of causation does not support a finding of direct service connection, but, instead, raises the issue of secondary service connection.

In the context of claims for secondary service connection under 38 C.F.R. § 3.310, the evidence must demonstrate an etiological relationship between the service-connected disability or disabilities on the one hand and the condition said to be proximately due to (caused by) the service-connected disability or disabilities on the other.  Buckley v. West, 12 Vet. App. 76, 84 (1998); Wallin v. West, 11 Vet. App. 509 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  Secondary service connection may also be warranted for a nonservice-connected disability when that disability is aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The December 2015 VA audiologist's opinion is the only competent medical evidence on the issue of secondary service connection.  And, in fact, it based on a well-supported and convincing rationale.  Therefore, the greater weight of the evidence supports finding entitlement to secondary service connection.

Moreover, under the benefit of the doubt doctrine established by Congress, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails." Gilbert, 1 Vet. App. 53-56 (holding also that the benefit of the doubt applies to each material issue).  The Board also finds that the competing opinions regarding whether the Veteran's hearing loss is related to his in-service acoustic trauma is in relative equipoise.  This is based, in part, private audiologist's opinion that the combined effect of the military noise exposure and diabetes mellitus together caused the current hearing loss.  Accordingly, entitlement to service connection for bilateral hearing loss is granted.

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits and a duty to assist with development of evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  As the Board's decision is favorable to the Veteran, no additional notice or development is required.


ORDER

Entitlement to service connection for bilateral hearing loss, including as secondary to service-connected diabetes mellitus, is granted, subject to the laws and regulations governing the award of monetary benefits.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


